DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on July 21, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 6, and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 14, 2022.  It is noted that claims 6 and 9 do not read on elected species A referring to Figure 1.  
Claims 1-5, 7-8, and 13-19 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 3-14 and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Lechner et al (US 2011/0304824 A1) in view of the US patent issued to Chen et al (PN. 7,967,451).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Lechner et al teaches a screen serves as an image display device that is comprised of a projection means (1, Figures 1 and 11)  serves as an emission portion that emits image light along a predetermined axis, a cylindrical pillar (4) with a projection surface (2) serves as the irradiation target disposed at at least part around the predetermined axis and mirror (3) serves as the optical portion that controls an incident angle of the image light on the irradiation target (2), the image light having been emitted from the emission portion, the optical portion or mirror (3) being disposed in a manner that the optical portion faces the emission portion on a basis of the predetermined axis, (please see Figure 1 and paragraph [0026]).  
Claim 1 has been amended to include the phrase “a base disposed around at least a portion of the emission portion wherein the emission portion is adjacent the base”.  Lechner et al teaches that the emission portion (1, Figures 1 and 11) is positioned along the predetermined axis which implicitly includes a support for supporting the emission portion or the projection means.  Chen et al in the same field of endeavor teaches a multi-directional image display device wherein the emission portion or the image projector (110, Figure 1) is supported and surrounded by a housing (140) as a base for supporting the projector and the emission portion is adjacent to the base.  It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to modify the screen to include a base structure to explicitly support at least a portion of the emission portion or the image projection means for the benefit of providing explicit means to situate the emission portion along the predetermined axis.  
With regard to claim 2, Lechner et al teaches that the optical portion or the mirror (3, Figures 1 and 11) sets the incident angle of the image light on the irradiation target (2) to be substantially fixes.  
With regard to claim 3, Lechner et al teaches that the optical portion or the mirror (3, Figures 1 and 11) includes a reflection surface that reflects the image light toward the irradiation target (2) the image light having been emitted from the emission portion (1).  
With regard to claims 4-5, Lechner et al teaches that the mirror or reflection surface of the optical portion may assume parabolic shape and as shown in Figure 11, the cross-sectional shape of the mirror taken along a plane including the predetermined axis is configured to include a shape of a parabola that is concave when viewed from the emission portion (1).  The axis of the parabola is different from the predetermined axis.  With regard to claim 5, as shown in Figure 11, with regard to the reflection surface the predetermined axis is parallel to the axis of the parabola included in the cross-sectional shape.  
With regard to claims 7 and 8, Lechner et al teaches, as shown in Figure 11, the reflection surface (3) includes a rotation surface obtained by rotating the parabola around the predetermined axis.  With regard to claim 8, with regard to the reflection surface an intersection between the rotation surface and the predetermined axis is protruded when viewed from the emission portion (1).  
With regard to claim 13, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11), is disposed over a circumference around the predetermined axis.  
With regard to claim 14, Lechner et al teaches that the irradiation target or the projection surface is formed as a portion of the cylindrical pillar (4, please see paragraph [0026]), which means the irradiation target is configured to have a cylindrical shape that use the predetermined axis as its substantially central axis. 
With regard to claim 16, Lechner et al teaches that the irradiation target or the projection surface is a transmissive screen that transmits the image light.  
With regard to claim 17, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11) emits the image light in a predetermined emission direction, the image light having been incident at the incident angle controlled by the optical portion or mirror (3).  
With regard to claim 18, Lechner et al teaches that the irradiation target or the projection surface (2, Figures 1 and 11) includes an emission surface that emits the image light and the predetermined emission direction intersects with a normal direction of the emission surface at a predetermined intersection angle.  

Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lechner et al and Chen et al as applied to claim 1 and further in view of the US patent application publication by Liu et al (US 2012/0147003 A1).
The image display or the screen taught by Lechner et al in combination with the teachings of Chen et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 15, this reference does not teach explicitly that the irradiation target or the projection surface is a hologram screen.  With regard to claim 19, this reference also does not teach explicitly that the irradiation target or the projection surface is capable of diffusing and emitting the image light.  Liu et al in the same field of endeavor teaches an omnidirectional view wherein the irradiation target comprises a cylindrical screen (4, Figure 3) that may be a holographic selective diffusing screen, (please see paragraph [0019]).  It would then have been obvious to one skilled in the art to apply the teachings of Liu et al to modify the irradiation target to include a holographic selective diffusing screen for the benefit allowing the irradiation target to have selective irradiation direction and diffusing pattern to make the emitted image light to have uniform distribution.  It is noted that the predetermined intersection angle (between the predetermined emission direction and the normal direction of the emission surface) is set on a basis of a diffusing angle of the image light diffused by the irradiation target.  
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. The newly amended claim has been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872